Citation Nr: 1146252	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-22 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a delimiting date after April 25, 2009, for the use of education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1993 to April 23, 1999; the Veteran reenlisted on February 15, 2000 and served until April 18, 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 decision by letter of the Muskogee, Oklahoma, RO. 


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1993 to April 23, 1999.

2.  The Veteran reenlisted on February 15, 2000, but only served until April 18, 2000, a period of fewer than 90 days.

3.  The Veteran's eligibility to receive Chapter 30 education benefits expired on April 24, 2009.

4.  The Veteran's request for an extension of his delimiting date was received in April 2009,  just prior to the expiration of a 10-year period of eligibility.

5.  The Veteran has not provided evidence of good cause to extend the time limit for requesting an extension of his delimiting date, such as showing that he was prevented, by physical or mental disability not the result of willful misconduct from initiating or completing his chosen education program prior to the assigned delimiting date or by showing that a semester he had begun would expire following the delimiting date.

CONCLUSION OF LAW

The criteria for entitlement to a delimiting date after April 25, 2009, for the use of education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill) have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051(a), 21.7135(s) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to extension of delimiting dates for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

As applicable to this case, the general rule with regard to Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to a veteran beyond 10 years from the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

In this case, the Veteran served on active duty in the Army from May 1993 to April 23, 1999, and he received an honorable discharge.  In this case, the RO assigned April 25, 2009, as the delimiting date for the use of his GI Bill education benefits.  

The Veteran subsequently reenlisted, joining the U.S. Marine Corps on February 15, 2000, but he only served until April 18, 2000, a period of fewer than 90 days.  As such, this second period of service does not serve to extend the delimiting date of the Veteran's education benefits.

In April 2009, the Veteran applied for education benefits, and on April 23, 2009, VA received a request for an extension of the Veteran's delimiting date.  The Veteran explained that he had enrolled at Mary Hardin-Baylor and that classes were scheduled to begin in May 2009.  He indicated that he had not applied to use his G.I. Bill earlier, because he had been working different jobs to try to provide for his family since getting out of the military. 

The regulations provide that the 10-year period for use of education benefits can be extended in limited circumstances.  An extension may be granted if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. 
§§ 21.7050(f), (g), 21.7051(a), 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of the following dates:  (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

In this case, the Veteran's request for an extension was received within a year of his deliminating date.  In fact, the request for an extension was received before the ten year period following service actually expired. 

As such, the question becomes whether the Veteran meets any of the criteria for extension of the period in which education benefits may be used.  Unfortunately, it is in this regard that the Veteran's claim fails.

As noted, the regulations provide that the period in which to use education benefits may only be extended in certain limited situations.  Here, the Veteran received in an honorable discharge, and thus he was free use his education benefits at any time during the ten year period following his discharge in April 1999.  

There is no allegation or evidence that the Veteran was ever captured or held as a prisoner of war.  

The Veteran has also not alleged, nor does the evidence show, that he was prevented from pursuing his chosen program of education before the expiration of the ten year period because of a physical or mental disability not the result of his own willful misconduct.  In fact, in his request for extension, the Veteran asserted that he had chosen to work to support his family in lieu of pursuing education. 

The other criteria for extension also do not apply in the Veteran's case, as these extensions apply when courses commence prior to the delimiting period, but conclude after the delimiting date has passed.  Here, the Veteran contends that he was planning to commence taking courses in May 2009, which is after his delimiting date passed. 

As such, none of the criteria for extending the delimiting date are applicable to the Veteran's case.

The legal criteria governing the payment of VA education benefits are specific and unambiguous; and the Board is bound by them.  As described, there is no legal authority for the Board to extend the delimiting date for the payment of Montgomery GI Bill/Chapter 30 education benefits to the Veteran beyond April 25, 2009.  The Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

At his hearing, the Veteran alleged that VA had misinformed him about the fact that he had to actually use all his VA educational benefits within ten years of separation.  Unfortunately, to the extent that the Veteran may have been misinformed/provided confusing information or was unaware of the regulations governing VA education benefits, these errors do not negate the requirements of the law.  See McTighe v. Brown, 1 Vet. App. 29, 30 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  As the law is dispositive in this matter, the Veteran's claim seeking an extension of the delimiting date for his receipt of Montgomery GI Bill/Chapter 30 education benefits beyond April 25, 2009, must be denied.  Sabonis v. Brown, 6 Vet. App. 426,430 (1994).


	(CONTINUED ON NEXT PAGE)








ORDER

Extension of the delimiting date for the Veteran to receive VA Chapter 30 education benefits beyond April 25, 2009 is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


